MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                          Dec 30 2016, 6:05 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Frederick Vaiana                                        Gregory F. Zoeller
Voyles Zahn & Paul                                      Attorney General of Indiana
Indianapolis, Indiana
                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Devin Brookins,                                         December 30, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1601-CR-169
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant W.
Appellee-Plaintiff.                                     Hawkins, Judge
                                                        Trial Court Cause No.
                                                        49G05-1405-MR-24581



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-169 | December 30, 2016     Page 1 of 6
                                       Statement of the Case
[1]   Devin Brookins (“Brookins”) appeals his conviction by jury of murder. 1 His

      sole argument is that there is insufficient evidence to support his conviction

      because the State failed to establish his identity beyond a reasonable doubt.

      Concluding that the evidence is sufficient, we affirm.


[2]   We affirm.


                                                     Issue
                 The sole issue for our review is whether there is sufficient
                 evidence to support Brookins’ conviction.


                                                     Facts
[3]   At approximately 2:30 a.m. on May 10, 2014, Michael Willoughby

      (“Willoughby”), Kenny Neal (“Neal”), and Crystal Ruiz (“Ruiz”) went to

      Sully’s Bar and Grill (“Sully’s”) on the west side of Indianapolis. After having

      a few drinks, Willoughby joined a group of eight to ten men that were playing a

      punching-bag video game. At some point, following a verbal confrontation

      between Willoughby and members of the group, Brookins punched Willoughby

      in the back of the head. Soon a brawl broke out, with the large group attacking

      Willoughby, Neal, and even Ruiz, who was apparently the only female




      1
          IND. CODE § 35-42-1-1.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-169 | December 30, 2016   Page 2 of 6
      customer in Sully’s. Sully’s employees intervened and were able to remove

      Brookins and the group from the bar.


[4]   While Willoughby, Neal, and Ruiz were still inside Sully’s, Brookins attempted

      to re-enter the bar with a gun. Several Sully’s employees, including cook

      Ashley Cronnon (“Cronnon”), bartender Jennifer Ader (“Ader”), waitress

      Shelby Madison (“Madison”), and security guard David Stephens (“Stephens”)

      saw the weapon in Brookins’ hand. Brookins was the only person they saw

      with a firearm that night. Stephens prevented Brookins from re-entering

      Sully’s, and Brookins walked back to the parking lot.


[5]   When Willoughby, Neal, and Ruiz were ready to leave the bar, they checked

      the parking lot and did not see anyone. Stephens had walked them halfway to

      their cars when Brookins and the group of other men re-appeared. As several

      men began hitting Willoughby, Ruiz ran to get her car. By the time she pulled

      her car around, Willoughby was on his hands and knees crawling towards her

      while the group of men was hitting him and jumping on him. When

      Willoughby tried to get up, the men pushed him back down. Ruiz yelled at the

      attackers and attempted to push them away from Willoughby. Ruiz got on the

      ground and pulled Willoughby towards her nearby car. As she was on the

      ground with Willoughby, Brookins approached them with his gun. Ruiz

      looked at Brookins and asked him to please just let them go. Brookins,

      however, reached down, put his gun to the back of Willoughby’s head, and

      pulled the trigger, killing Willoughby.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-169 | December 30, 2016   Page 3 of 6
[6]   Ruiz, Madison, and Stephens all saw Brookins shoot Willoughby. Bartender

      Chad Harper (“Harper”) saw Brookins approach Willoughby with a gun, heard

      the shot, and saw Brookins run away from Willoughby. Neal also heard the

      shot and saw Brookins run away from Willoughby with a gun in his hand.

      After shooting Willoughby, Brookins jumped into the passenger seat of a white

      Buick, which sped away from the parking lot.


[7]   When police arrived at the scene, Neal, Cronnon, Harper, Ader, and Stephens

      all identified Brookins in a photo array as either being the shooter or having a

      gun. Stephens and Madison both recognized Brookins as a previous customer

      at Sully’s. Later that morning, the Indianapolis Metropolitan Police

      Department was told that Brookins was at a church and wanted “to turn

      himself in.” (Tr. 450). When police officers arrived at the church, Brookins

      was disheveled and crying. The officers arrested Brookins, who was

      subsequently charged with murder.


[8]   At trial, Ruiz, Madison, and Stephens identified Brookins in court and testified

      that they saw Brookins shoot Willoughby in the back of the head. Harper

      testified that he saw Brookins approach Willoughby with the gun and heard the

      shot. Neal, Cronnon, Ader, Madison, and Stephens testified that Brookins was

      the only person that they saw at Sully’s that night with a gun. A jury convicted

      Brookins of murder, and the trial court found that a sentence enhancement for

      Brookins’ use of a firearm had been proven. The trial court then sentenced

      Brookins to fifty-two (52) years for murder, enhanced by five (5) years because

      of his use of a firearm. Brookins now appeals his conviction.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-169 | December 30, 2016   Page 4 of 6
                                                   Decision
[9]    Brookins argues that there is insufficient evidence to support his conviction

       because the State failed to establish his identity beyond a reasonable doubt.

       Our standard of review for sufficiency of the evidence claims is well settled.

       We consider only the probative evidence and reasonable inferences supporting

       the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not

       reweigh the evidence or judge witness credibility. Id. We will affirm the

       conviction unless no reasonable fact finder could find the elements of the crime

       proven beyond a reasonable doubt. Id. The evidence is sufficient if an

       inference may be reasonably drawn from it to support the verdict. Id. at 147.


[10]   Brookins contends that his “mere presence . . . with Willoughby, coupled with

       evidence of an altercation between Willoughby and a group . . . affiliated with

       Brookins, constitutes insufficient evidence to sustain Brookins’ conviction for

       murder.” (Brookins’ Br. 11-12). He directs us to Glover v. State, 255 N.E.2d 657

       (Ind. 1970) in support of his contention that “[a] conviction will not be

       sustained when the evidence supporting it is the existence of a possible motive

       because of a prior physical altercation between the victim and the defendant

       along with the defendant’s presence in the general vicinity of the victim prior to

       his murder.” (Brookins’ Br. 16).


[11]   In Glover, the victim’s body was found behind a tavern near some trash barrels.

       He had died from stab wounds and a severed aorta. The victim had been

       involved in a physical altercation with Glover prior to his death, and had been



       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-169 | December 30, 2016   Page 5 of 6
       seen in the parking lot with Glover before his murder. Although a jury

       convicted Glover of murder, the Indiana Supreme Court found insufficient

       evidence to support the conviction and reversed it. Id. at 659. Specifically, the

       supreme court explained that “the sole evidence connecting [Glover] with the

       crime [was] the existence of a possible motive to the previous scuffle, and his

       presence in the general vicinity when the crime took place. This is not

       sufficient.” Id.


[12]   However, the facts in Glover are distinguishable from those in the case before us.

       Here, Ruiz, Madison, and Stephens unequivocally testified that they saw

       Brookins shoot Willoughby in the head. Harper testified that he saw Brookins

       approach Willoughby with a gun, heard the shot, and saw Brookins walk away

       from Willoughby. Neal testified that he heard the shot and saw Brookins run

       away from Willoughby with a gun in his hand. Neal, Cronnon, Ader,

       Madison, and Stephens testified that Brookins was the only person they saw

       that night with a gun. This is sufficient evidence to establish Brookins’ identity

       beyond a reasonable doubt and to therefore support his conviction.


[13]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-169 | December 30, 2016   Page 6 of 6